 
 Exhibit 10.7

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
 
 
This FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment ”) is made
and entered into effective as of March 4, 2019 by and between Exactus, Inc. a
Nevada corporation headquartered at 4870 Sadler Road, Suite 300, Glen Allen, VA
23060 (“Company”) and Kelley Wendt, an individual (“Executive”).
 
 
W I T N E S S E T H:
 

WHEREAS, on January 11, 2019, the Executive and the Company entered into an
Employment Agreement for the Executive’s service as Chief Financial Officer of
the Company (the “Original Agreement); and
 

WHEREAS, the Executive and the Company desire to amend certain provisions of the
Original Agreement,
 

NOW, THEREFORE, in consideration of the foregoing and their respective covenants
and agreements contained in this document, the Company and the Executive hereby
agree amend the Original Agreement as follows:
 
 1. Severance Compensation. Section 6 of the Original Agreement, “Severance
Compensation,” is hereby amended to read as follows:
 

“Upon termination of employment for any reason, the Executive shall be entitled
to: (A) all Base Salary earned through the date of termination to be paid
according to Section 4; (B) any and all reasonable expenses paid or incurred by
the Executive in connection with and related to the performance of his duties
and responsibilities for the Company during the period ending on the termination
date to be paid according to Section 8; (C) any accrued but unused vacation time
through the termination date in accordance with Company policy; and (D) any
Annual Bonuses earned through the date of termination to be paid according to
Section 5(a); and (E) all Share Awards earned and vested prior to termination.
 

Additionally, if the Executive’s employment is terminated prior to expiration of
the Employment Period (including due to his death or Disability, as defined in
Section 12(b)) unless the Executive’s employment is terminated for Cause (as
defined in Section 12(c)) or the Executive terminates his employment without
Good Reason (as defined in Section 12(d) and other than for a Change in Control
as provided in Section 12(d) and Section 12(f)), the Executive shall be entitled
to receive a cash amount equal to the lesser of: (i) such amount as the
Executive would have been entitled to receive as an aggregate Base Salary for
the balance of the Initial Term; or (ii) 50% of the amount of one year’s Base
Salary as then in effect (the “Separation Payment”); provided, that the
Executive executes an agreement releasing Company and its affiliates from any
liability associated with this Agreement and such release is irrevocable at the
time the Separation Payment is first payable under this Section 6 and the
Executive complies with his other obligations under Section 13 of this
Agreement. Subject to the terms hereof, one-half (1/2) of the Separation Payment
shall be paid within thirty (30) days of the Executive’s termination of
employment (“Initial Payment”), provided that the Executive has executed a
release; and the balance of the Separation Payment shall be paid in
substantially equal installments on the Company’s regular payroll dates
beginning with the first payroll date coincident with or immediately following
the Initial Payment and ending with the last payroll date that occurs in the
third calendar year beginning after the Executive’s termination of employment.
 

The Executive may continue coverage with respect to the Company’s group health
plans as permitted by the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for himself and each of his “Qualified Beneficiaries” as defined by
COBRA (“COBRA Coverage”). The Company shall reimburse the amount of any COBRA
premium paid for COBRA Coverage timely elected by and for the Executive and any
Qualified Beneficiary of the Executive, and not otherwise reimbursed, during the
period that ends on the earliest of (x) the date the Executive or the Qualified
Beneficiary, as the case may be, ceases to be eligible for COBRA Coverage, (y)
the last day of the consecutive eighteen (18) month period following the date of
the Executive’s termination of employment and (z) the date the Executive or the
Qualified Beneficiary, as the case may be, is covered by another group health
plan. To reimburse any COBRA premium payment under this paragraph, the Company
must receive documentation of the COBRA premium payment within ninety (90) days
of its payment. “
 
 
 

 
 

2. Clawback Rights. Section 7 of the Original Agreement, “Clawback Rights,” is
hereby amended to read as follows:
 
“The Annual Bonus, and any and all stock based compensation (such as options and
equity awards) (collectively, the “Clawback Benefits”) shall be subject to
“Clawback Rights” as follows: during the period that the Executive is employed
by the Company and upon the termination of the Executive’s employment and for a
period of three (3) years thereafter, if there is a restatement of any financial
results directly attributable to the Executive from which any Clawback Benefits
to the Executive shall have been determined, the Executive agrees to repay any
amounts which were determined by reference to any Company financial results
which were later restated (as defined below), to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the restatement of the Company’s financial information. All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee to take into account the
restated results, and any excess portion of the Clawback Benefits resulting from
such restated results shall be immediately surrendered to the Company and if not
so surrendered within ninety (90) days of the revised calculation being provided
to the Executive by the Compensation Committee following a publicly announced
restatement, the Company shall have the right to take any and all action to
effectuate such adjustment. The calculation of the revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Company and the Executive. The Clawback Rights shall terminate
following a Change of Control as defined in Section 12(f), subject to applicable
law, rules and regulations. For purposes of this Section 7, a restatement of
financial results that requires a repayment of a portion of the Clawback
Benefits amounts shall mean a restatement resulting from material non-compliance
of the Company with any financial reporting requirement under the federal
securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared (“Restatements”). The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatements conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (“Dodd-Frank Act”) and require recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd-Frank Act and any and all
rules and regulations promulgated thereunder from time to time in effect.
Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd-Frank
Act and such rules and regulations as hereafter may be adopted and in effect.”
 
3. Vacation. Section 10, “Vacation,” of the Original Agreement is hereby amended
to read as follows:
 
“During the term of this Agreement, the Executive shall be entitled to accrue,
on a pro rata basis, two (2) weeks paid vacation per year. Vacation shall be
taken at such times as are mutually convenient to the Executive and the Company
and no more than seven (7) consecutive days shall be taken at any one time
without Company approval in advance.”
 

4. Other Terms Unchanged. All other terms and conditions of the Original
Agreement shall remain in full force and effect as set forth therein.
 

 
[Signature page follows immediately]
 

 

 
 

 
IN WITNESS WHEREOF, the Executive and the Company have caused this First
Amendment To Executive Employment Agreement to be executed as of the date first
above written.
 
 

 
 
 
EXACTUS, INC.
 
By:  /s/ Philip Young

Name: Philip Young
Title:            _____________________________
Date Signed: ________________________
 
 
 
KELLEY WENDT
Executive
 
/s/ Kelley Wendt

 
Date Signed: _________________________

 
 
 
 
